Filed 7/12/21 P. v. Binns CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                  B309838

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. SA028021)
         v.

KEYRON LAMONT BINNS,

         Defendant and Appellant.




      APPEAL from a postjudgment order of the Superior Court
of Los Angeles County, Robert C. Vanderet, Judge. Affirmed.
      Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
      No appearance by Plaintiff and Respondent.

                                            ___________
      Keyron Lamont Binns, convicted in 1997 of attempted
murder, carjacking, home invasion robbery, kidnapping for the
purpose of carjacking or robbery and various other charges and
sentenced to an aggregate indeterminate state prison term of
195 years to life after the trial court found he had suffered
three prior serious or violent felonies within the meaning of the
three strikes law,1 appeals the superior court’s summary denial of
the recommendation by the Secretary of the California
Department of Corrections and Rehabilitation (Secretary)
pursuant to Penal Code section 1170, subdivision (d)(1),2 that
Binns be resentenced by striking the several five-year sentencing
enhancements that had been imposed pursuant to section 667,
subdivision (a). No arguable issues have been identified
following review of the record by Binns’s appointed appellate
counsel. We also have identified no arguable issues after our own
independent review of the record and analysis of the contentions
presented by Binns in his supplemental brief. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      Binns’s sentence includes eight consecutive three strikes
sentences of 25 years to life and multiple three-year
enhancements for personal use of a firearm (§ 12022.5, subd. (a)),
as well as five-year enhancements pursuant to section 667,
subdivision (a), for prior serious felony convictions. At the time of
Binns’s conviction and sentencing, imposition of the section 667,

1     On appeal this court affirmed Binns’s convictions but
remanded for resentencing. (People v. Binns (Jan. 26, 1999,
B119375) [nonpub. opn.].) Following resentencing we affirmed
the judgment. (People v. Binns (Apr. 17, 2000, B130456)
[nonpub. opn.].)
2     Statutory references are to this code.



                                  2
subdivision (a), prior serious felony sentencing enhancement was
mandatory. However, Senate Bill No. 1393 (2017-2018 Reg.
Sess.), effective January 1, 2019, now allows a trial court to
dismiss the enhancement in furtherance of justice. The
ameliorative benefits of this measure are retroactive only to cases
that were not yet final prior to its effective date. (See People v.
Stamps (2020) 9 Cal.5th 685, 695-699.)
       On January 24, 2020 the Secretary wrote the superior court
“to provide the court with authority to resentence” Binns
pursuant to section 1170, subdivision (d). The Secretary
recommended that Binns’s sentence be recalled and he be
resentenced “[i]n light of the court’s newfound authority to not
impose a consecutive enhancement pursuant to section 667,
subdivision (a)(1).”
       The Secretary’s recommendation was placed on calendar on
July 31, 2020. The People were represented; Binns was not
present and had not been appointed counsel. The court denied
the request, explaining, “It remains in the discretion of the court
whether or not to resentence, and I decline to do so. The crimes
in this case were horrendous and the damage done to people as
the court, not me, but the court who sentenced the defendant,
noted it deserved the lengthy sentence that it received. And for
that reason, I decline to order a resentence.”
       Binns filed a notice of appeal on January 26, 2021 that this
court deemed timely.
                           DISCUSSION
      In accord with the procedures described in People v. Cole
(2020) 52 Cal.App.5th 1023, review granted October 14, 2020,
S264278, we appointed counsel to represent Binns on appeal.
After reviewing the record, appointed counsel filed a brief raising




                                 3
no issues. Appointed counsel advised Binns on June 8, 2021 that
he could submit a brief or letter raising any grounds of appeal,
contentions or arguments he wanted the court to consider.
      On June 23, 2021 we received a three-page typed
supplemental brief from Binns, which attached documents from
his prison file. In his brief Binns cited this court’s opinions in
People v. McCallum (2020) 55 Cal.App.5th 202 (McCallum) and
People v. Frazier (2020) 55 Cal.App.5th 858 (Frazier) and argued
he was deprived of his right to present additional materials in the
superior court in support of the Secretary’s resentencing
recommendation.
      In McCallum we held the superior court abused its
discretion in rejecting the Secretary’s recommendation without
allowing the inmate to present additional relevant information
once the inmate had requested an opportunity to do so.
(McCallum, supra, 55 Cal.App.5th at p. 216.) We reiterated the
limited nature of the McCallum holding in Frazier: “[A]n inmate
may seek to present information to the court to supplement or
enhance the material submitted by the Secretary. When that
occurs, it is an abuse of discretion for the court to deny the
Secretary’s recommendation without permitting the inmate to do
so.” (Frazier, supra, 55 Cal.App.5th at p. 869.) Nothing in the
record on appeal or in Binns’s supplemental brief and attached
materials indicates Binns made any such request.
      Because no cognizable legal issues have been raised by
Binns’s appellate counsel or by Binns or identified in our
independent review of the record, the order denying the
postjudgment motions is affirmed. (See People v. Cole, supra,
52 Cal.App.5th at pp. 1039-1040, review granted; see also People
v. Serrano (2012) 211 Cal.App.4th 496, 503; see generally People




                                 4
v. Kelly (2006) 40 Cal.4th 106, 118-119; People v. Wende (1979)
25 Cal.3d 436, 441-442.)
                         DISPOSITION
      The postjudgment order is affirmed.



                                          PERLUSS, P. J.
      We concur:



            SEGAL, J.




            FEUER, J.




                                5